Citation Nr: 0711514	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  95-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2002, for service connection for the cause of the veteran's 
death.  

2.  Entitlement to service connection for colon cancer due to 
ionizing radiation, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, son, and S. A. V.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.  
The appellant is the veteran's widow.  

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision that denied service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  In October 1997, the Board 
denied the appeal.  

The appellant then appealed the October 1997 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  In February 
2001, the Court granted a January 2001 joint motion from the 
parties to vacate and remand the October 1997 Board decision.  

In August 2001, the Board remanded the case for medical 
records, an opinion in accordance with 38 C.F.R. § 3.311(b), 
and notice in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The requested development was done.  

Effective March 26, 2002, colon cancer was added to the 
presumptive diseases specific to radiation-exposed veterans.  
67 Fed. Reg. 3612, 3615 (January 25, 2002); codified at 
38 C.F.R. § 3.309(d)(2)(xix) (2006).  The RO granted service 
connection for the cause of the veteran's death, effective 
the date of the change in the regulation.  Since the 
effective date of the change or liberalization of the 
regulation was after the veteran's death, the RO continued to 
deny accrued benefits, on the basis that the veteran was not 
entitled to service connection for colon cancer during his 
lifetime.  


FINDINGS OF FACT

1.  The veteran died in April 1992 of cardiorespiratory 
failure due to metastatic cancer.  The metastasis was from a 
colon cancer.  

2.  The liberalizing change to 38 C.F.R. § 3.309(d)(2), 
adding (xix) cancer of the colon, was effective March 26, 
2002.  

3.  Without resort to the presumption provided in 38 C.F.R. § 
3.309(d)(2)(xix), the preponderance of the probative evidence 
indicates that the veteran's colon cancer is not related to 
an in-service disease or injury, including radiation 
exposure.  


CONCLUSIONS OF LAW

1.  The effective date for dependency and indemnity 
compensation can be no earlier than March 26, 2002.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107, 
5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.303, 3.307, 
3.309, 3.311, 3.400(p) (2006); 67 Fed. Reg. 3612, 3615 
(January 25, 2002).  

2.  The criteria for accrued benefits have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107, 
5110, 5121 (West 2002); 38 C.F.R. §§ 3.114(a), 3.303, 3.307, 
3.309, 3.311, 3.400(p), 3.1000 (2006); 67 Fed. Reg. 3612, 
3615 (January 25, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2002 (service connection 
and service connection for the cause of the veteran's death) 
and May 2004 (effective date), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claims for accrued benefits and service 
connection for the cause of the veteran's death; what 
information and evidence VA would seek to provide; and what 
information and evidence that the appellant was expected to 
provide.  The December 2002 letter, in effect asked for any 
additional evidence by asking the appellant to identify any 
additional evidence VA could get, telling her how to mark any 
additional evidence submitted, and restating her 
responsibility to obtain evidence to support her claim.  The 
May 2004 letter put it more simply, requesting that she 
submit any evidence in her possession that pertained to her 
claims.  Although this notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated each 
based on all the evidence in December 2006, without taint 
from prior adjudications.  Thus, the appellant was not 
precluded from participating effectively in the processing of 
her claims and the late notice did not affect the essential 
fairness of the decision. 

The notice pertaining to disability rating or effective date, 
as required by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) was sent to the appellant in December 
2006.  Any delay in notice was not prejudicial to her because 
disability rating is not at issue with her death benefits and 
she was notified in May 2004 of the evidence needed for an 
earlier effective date.  Because the claim for accrued 
benefits is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudicial to the appellant.  See 
Dingess/Hartman.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  All required medical 
opinions have been sought.

Factual Background

The death certificate shows the veteran died in April 1992, 
at age 60, of cardiorespiratory failure due to metastatic 
cancer.  At the time of his death, the veteran had been found 
to be entitled to pension benefits.  He had not established 
service connection for any disabilities at the time of his 
death.  His claim for service connection for cancer was 
received in September 1991.  

A 1952 certificate issued jointly by the Army, Navy, Air 
Force, and Atomic Energy Commission, confirms that the 
veteran participated in Operation Ivy by being stationed at 
Kwajalein in September 1952.  

A May 1992 statement from the National Personnel Records 
Center indicates that the veteran's service records may have 
been destroyed by fire.  However, the claims file contains 
the report of the July 1955 examination for separation from 
service, which showed that the veteran's bodily systems, 
including his rectum and anus, were normal.  No cancer was 
reported on that examination.  

Extensive private clinical records have been obtained.  The 
records that deal with conditions not at issue, such as the 
veteran's back disorder, will not be discussed in detail.  A 
private surgical clinic note, from November 1986, reported 
that a circumferential sessile lesion consistent with cancer 
was detected upon sigmoidoscopy, and that the veteran was 
admitted for surgery.  In December 1986, the veteran 
underwent low anterior resection to remove the cancer, and 
was thereafter followed-up, beginning in January 1987, with 
eight radiation treatments.  In September 1989 the veteran 
underwent colonoscopy, and a splenic flexure polyp was 
removed which was positive for rectal adenocarcinoma.  

At a September 1990 VA examination for compensation purposes, 
the examiner diagnosed psoriasis, hypertension, a history of 
colon carcinoma, obesity, residuals of a low back injury, and 
residuals of a right arm and shoulder injury.

Adenocarcinoma with ulceration was diagnosed on private 
biopsies in November 1991.  The veteran was subsequently 
hospitalized in December 1991 and January 1992 for status 
post rectal carcinoma, widely metastatic with lung metastasis 
and significant local spread.  A history was noted of 
chemotherapy and radiation treatment to the sacral and pelvic 
region in 1991, and transurethral resection of the prostate 
in August 1991.  A chest X-ray revealed two large nodules 
with no acute infiltrates.  The veteran was treated for iron 
deficiency secondary to gastrointestinal blood loss secondary 
to rectal carcinoma, and for Staphylococcus bacteria growing 
in his urine.  The veteran was counseled on the end-stage 
nature of his cancer, and he elected to not be resuscitated 
in the event of cardiopulmonary failure.

Private chest X-ray studies in December 1991 and January 1992 
revealed increasingly large right-sided pulmonary nodules, 
which the examiner found to be consistent with metastatic 
colon cancer.  

Later in January 1992 the veteran was re-admitted to the 
private hospital, suffering from fever and rigors upon 
admission.  The history of carcinoma and metastases was 
noted, as was a history of chemotherapy and radiation 
treatment to the sacral and pelvic regions.  Physical 
examination disclosed a fungating, non-painful mass in the 
rectal area, and stool was positive for occult blood.  A 
chest X-ray study revealed right sided pulmonary nodules.  
Many polyps, as well as gram negative rods and gram positive 
cocci were found.  The veteran was treated with antibiotics.  
No change in the veteran's sacral tumor was found during the 
hospitalization.  He was released to his home.  

In a June 1992 letter, a private physician, D. P., M.D., 
summarized the course of the veteran's terminal disease 
process, from the initial detection of occult blood positive 
stools in September 1986; the low anterior resection for 
colorectal adenocarcinoma in December 1986, a post-operative 
course of radiation treatment completed in March 1987; the 
diagnosis of lung metastases on chest X-rays in August 1991; 
to the discovery of the large sacral recurrence of a tumor, 
with subsequent chemotherapy treatment.  

Service Connection and Service Connection for the Cause of 
the Veteran's Death

Prior to his death, the veteran claimed service connection 
benefits for his fatal cancer.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  

The First Basis for Service Connection Based on Radiation 
Exposure 

There are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Colon cancer was previously not on this list, 
but was added effective March 26, 2002.  This was 
accomplished by publication in the Federal Register, 
appearing at 67 Fed. Reg. 3612, 3615 (January 25, 2002).  
That change added part (xix), cancer of the colon, to the 
list of cancers which would be presumed service-connected in 
a radiation exposed veteran.  The law and implementing 
regulations are clear that when there is a liberalizing 
change in the law or regulations, the new benefits granted 
under the liberalizing change cannot be effective any earlier 
than the regulatory change itself.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) (2006).  Since 
service connection for the cause of the veteran's death was 
granted under the new provisions of subsection 3.309(d), as a 
matter of law, benefits can not be effective earlier than the 
effective date of the new regulations.  Consequently, the 
claim for an effective date earlier than March 26, 2002, for 
death benefits granted under subsection 3.309(d) must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Similarly, because there was no entitlement under 38 C.F.R. 
§ 3.309(d) before the veteran died, no benefits for service 
connection accrued under that provision before his death.  
Here, again, as a matter of law, there is no entitlement to 
accrued benefits under 38 C.F.R. § 3.309(d).  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) 
(2006).  

Other Bases for Benefits

The veteran filed a claim for benefits shortly before his 
death.  If evidence developed pursuant to that claim 
supported service connection for colon cancer, VA could give 
the appellant any benefits accruing from the veteran's claim 
for service connection for colon cancer and grant an earlier 
effective date for death benefits.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b), (c)(2) (2006).  With that 
in mind, the Board has considered the two other ways of 
establishing service connection for colon cancer.  

The Second Basis for Service Connection Based on Radiation 
Exposure

38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes colon cancer and any other type of cancer and 
thus covers cancer claimed by the veteran.  38 C.F.R. 
§ 3.311(b)(2)(x) (2006).  Subsection 3.311(b) further states 
that, if the veteran has one of these radiogenic diseases, a 
dose estimate should be obtained and the case will be 
referred to the VA Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  This process was followed in the original 
development of the claim.  

Upon RO request, in April 1995 the Defense Nuclear Agency 
(DNA) confirmed that the veteran, while in service in 
September 1952, was stationed on Kwajalein as part of a test 
support unit during Operation IVY.  The agency reported that 
Operation IVY consisted of nuclear test explosions MIKE, on 
November 1, 1952, and KING, on November 16, 1952, both 
detonations taking place at Enewetak Atoll approximately 370 
nautical miles northwest of Kwajalein.  (That would be over 
425 statute miles.   Webster' II New College Dictionary, 1509 
(1999).)  The agency reported that the veteran had reported 
to Kirtland Air Force Base in New Mexico by December 5, 1952.  
The veteran was assumed by the agency to have remained 
stationed at Kwajalein between September and December, 1952.  
Though actual exposure data was not available due to 
inability to locate film badge data for the veteran, the 
Defense Nuclear Agency reconstructed the veteran's potential 
ionizing radiation exposure during Operation Ivy.  The agency 
determined that the veteran had been exposed to no measurable 
amount of initial radiation, that he was exposed to an 
external dose of 0.1 rem gamma radiation with an upper bound 
of 0.1 rem, that he was exposed to 0 rem neutron radiation, 
and that he was exposed to a 50- year committed-dose-
equivalent of internal radiation to the colon of less than 
0.15 rem.

In July 1995, the VA Assistant Chief Medical Director for 
Public Health and Environmental Hazards, S. H. M., M.D., 
reviewed the record.  She noted the DNA findings.  She 
explained that exposure to 18.61 rads or less at age 21 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's colorectal cancer was related to exposure to 
ionizing radiation (CIRRPC Science Panel Report Number 6, 
1988, page 29).  Information in Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V), 1990, pages 301 to 
303, generally supported that conclusion.  It was noted that 
among Japanese A-bomb survivors, no excess of colon cancer 
had been evidenced at doses below about 100 rads and that 
risks increased only after intense irradiation.  In light of 
the above explanation, the doctor concluded that it was 
unlikely that the veteran's colorectal cancer with lung and 
bone metastases could be attributed to exposure to ionizing 
radiation in service.  

In August 1995, following receipt of the VA Assistant Chief 
Medical Director's opinion, the Director of VA's Compensation 
and Pension Service concluded, based on that opinion and a 
review of the claims file, that there was no reasonable 
possibility that the veteran's cancer was the result of his 
ionizing radiation exposure in service.  

The Board subsequently denied the claim and the appellant 
appealed to the Court.  The Court set aside the October 1997 
Board decision based on a Joint Motion for Remand, dated in 
January 2001.  In that Motion, the parties agreed that 
additional evidence added to the record after the opinion of 
the VA Assistant Chief Medical Director, particularly the 
opinion of J. M. G., Ph.D., should be considered by the VA 
Assistant Chief Medical Director.  

In addition to the opinion of Dr. J. M. G., other evidence 
added to the file included the opinion of K. Z. M., M.D., 
dated in December 1995 and received in April 1996, April 1996 
hearing testimony, lay witness statements, and an October 
2001 opinion from C. N. B., M.D.  

Also, the National Research Council (NRC) published a report 
on May 8, 2003 that found the methods used to calculate 
reconstructed dose estimates required under 38 C.F.R. §3.311, 
while generally valid for estimating average dose exposure, 
used methodology to calculate upper-bound doses for both 
external and inhaled exposures which often underestimated 
exposure and was highly uncertain.  This necessitated a 
revised dose estimate.  

In July 2006, the Defense Threat Reduction Agency (DTRA) 
(successor to DNA) provided a revised dose estimate using the 
new methodology, which was carefully tailored to the 
veteran's actual participation.  It was noted that the 
veteran was on Kwajalein for shots MIKE and KING.  There was 
measurable fall-out from MIKE, but none from KING.  The 
report specifically discussed internal doses of radiation 
(previously emphasized by Dr. J. M. G.) and noted that such 
doses could come from inhalation or ingestion of contaminated 
food and water.  Considering these factors, the veteran's 
mean total external gamma dose was 0.014 rem, and the upper 
bound gamma dose was 0.042 rem.  The veteran's mean total 
external neutron dose was 0.0 rem, and the upper bound 
neutron dose was 0.0 rem.  The internal committed alpha dose 
to the colon was 0.0 rem and the upper bound committed alpha 
dose to the colon was 0.0 rem.  The internal committed beta 
plus gamma dose to the colon was 0.006 rem and the upper 
bound committed beta plus gamma dose to the colon was 0.060 
rem.  

In August 2006, a physician reviewed the record, including 
the DTRA dose estimates and the opinions of Doctors J. M. G., 
K. Z. M., and C. N. B, for the VA Chief Public Health and 
Environmental Hazards Officer.  The physician explained that 
the colon was considered to have a moderate comparative 
susceptibility to radiation induced cancer and the strength 
of the evidence linking colon cancer induction to radiation 
exposure was felt to be convincing (Mettler and Upton, 
medical Effects of Ionizing Radiation, 2nd ed., 1995, page 
73; Hendee and Edwards, Health Effects of Exposure to Low-
Level Ionizing Radiation, 1996, page 242-244, 258).  The 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the veteran's 
colorectal cancer.  It was calculated to be in the 99 
percentile for the probability of causation being 0.20 
percent.  In light of those findings, it was the opinion that 
it was unlikely that the veteran's colorectal cancer with 
metastases to the lung and sacrum could be attributed to 
exposure to ionizing radiation in service.  

Conclusion

Following the process set forth in Section 3.311, with 
consideration of contrary opinions and all evidence of 
record, and with improved, detailed and specific methodology, 
the result is that the probability that radiation caused the 
veteran's fatal cancer is 0.20 percent or .002 or two out of 
a thousand.  Thus, the Section 3.311 process indicates that 
it was unlikely that the veteran's colorectal cancer with 
metastases to the lung and sacrum could be attributed to 
exposure to ionizing radiation in service.  Consequently, the 
Board finds that this approach does not provide access to 
service connection for the veteran's colorectal cancer or his 
death.  It does not support the claim for DIC or accrued 
benefits.  

The Third Basis for Service Connection Based on Radiation 
Exposure

Direct service connection can be established for a disorder 
claimed to be a result of exposure to ionizing radiation by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Malignant tumors may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In this case, there is no competent evidence of 
colon cancer within a year after the veteran completed his 
active service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  38 C.F.R. § 3.303 (2006).  

The service medical records do not document any chronic colon 
disorder or cancer.  The veteran's abdomen and viscera were 
normal on examination for separation from service in July 
1955.  Following his active service, many years passed 
without evidence of colon cancer.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In this case, there is no competent evidence of a continuity 
of symptomatology that could connect the subsequently 
diagnosed colon cancer to any incident of the veteran's 
active service.  38 C.F.R. § 3.303 (2006).  

There are competent medical opinions which support the claims 
and the Board has carefully considered them.  Dr. J. M. G., 
emphasized the significance of internal radiation.  Internal 
radiation was considered in the recent estimates using the 
new methodology.  It was considered minimal.  The fall-out 
from the November 1, 1952 MIKE shot did not reach the veteran 
on Kwajalein until November 3.  It began descending at about 
3 a.m. and continued until noon the next day.  There was no 
fall-out from the subsequent shot.  It must be remembered 
that Kwajalein was essentially a "desert island" and the 
food and water was brought in, usually in sealed containers.  
There was little, if any, local food or open water for the 
veteran to consume.  Thus, the Board finds the DTRA estimates 
of internal radiation to be reasonable and persuasive.  Dr. 
J. M. G. concluded that anyone near the MIKE test was at 
special risk of contracting cancer.  He drew this conclusion 
from an episode of below weight births, but fails to explain 
the connection between births and cancer.  While Dr. J. M. G. 
makes many assertions, the Board does not find any that are 
convincing or supported by reasoning which stands up to 
analysis.  

K. Z. M., M.D. recounted his experiences during tests in the 
area, when he found radiation measuring equipment to be 
inadequate.  He noted that the colon was a particularly 
sensitive site and that food could reside there for 48 hours, 
resulting in significant exposure if fall-out was ingested.  
He acknowledged working on a handbook providing safe exposure 
guidelines, which seems contrary to his statement that there 
is no safe level of radiation exposure.  All told, Dr. K. Z. 
M.'s presentation does not provide sufficient evidence to 
establish that the veteran ingested or otherwise had 
significant radiation exposure.  

C. N. B., M.D., reports that he is a neuron-radiologist and 
provided a letter dated in October 2001.  The doctor 
expressed an opinion that the veteran had much higher 
radiation exposure.  While the doctor quantified this 
exposure, his methodology for reaching these numbers appears 
to be result driven, rather than derived from actual 
measurements.  With the higher radiation exposure, the doctor 
concluded that the veteran's colorectal cancer was due to 
exposure in service.  The Board simply finds that this report 
possesses gross exaggeration and lacks credibility.  

The Board finds that the recent DTRA report reflects improved 
methodology accepted by the medical community, as recommended 
by the National Research Council, and that these dose 
estimates are the best available.  Further, these dose 
estimates have been interpreted under the accepted standards 
of the National Institute for Occupational Safety and Health.  
These groups reflect the work of many people and are not 
simply the opinions of single specialists.  Thus, the DTRA 
dose estimate and the application of that information by the 
VA Chief Public Health and Environmental Hazards Officer, 
using the interactive radioepidemiological program of NIOSH, 
provides the preponderance of credible evidence in this case.  
That preponderance of the evidence establishes that there is 
no adequate evidentiary basis to connect the veteran's fatal 
colon cancer to radiation exposure or any other incident of 
service.  As the preponderance of the evidence is against 
service connection for the fatal colon cancer, the benefit of 
the doubt doctrine is not applicable.  The appeal for an 
earlier effective date for DIC benefits and for accrued 
benefits stemming from the veteran's claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than March 26, 2002, for service 
connection for the cause of the veteran's death is denied.  

Service connection for colon cancer due to ionizing 
radiation, for the purpose of accrued benefits, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


